UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
EFREN CARRASCO,
                                                                 :
                                      Plaintiff,                 : No. 18-CV-7883 (OTW)
                                                                 :
                     -against-                                   : ORDER OF DISMISSAL
                                                                 :
ACROPOL REST. CORP., et al.,                                     :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Based on the settlement agreement reached by the parties and transcribed by the court

reporter on December 4, 2019, IT IS HEREBY ORDERED THAT this action is dismissed with

prejudice and without costs provided, however, that the Court retains jurisdiction pursuant to

the terms of the settlement agreement. Any pending motions are to be terminated as moot

and all conferences are cancelled. For the reasons stated on the transcript, the Court finds the

settlement to be fair and reasonable to the plaintiff under the decision in Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2nd Cir. 2015). The Clerk is directed to close the docket in

this matter.

         SO ORDERED.

         Dated: New York, New York
                December 6, 2019


                                                                          s/ Ona T. Wang
                                                                        Ona T. Wang
                                                                        United States Magistrate Judge
